Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 1 of 28



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 95-08021-CR-LENARD

  UNITED STATES OF AMERICA,

  v.

  THOMAS RANDOLF GLOVER,

        Defendant.
  __________________________________/

       AMENDED ORDER DENYING MOTION FOR REDUCTION OF SENTENCE
        PURSUANT TO SECTION 404 OF THE FIRST STEP ACT (D.E. 399, 404)

          THIS CAUSE is before the Court on Defendant Thomas Randolf Glover’s pro se

  Motion to Reduce Sentence Pursuant to Section 404 of the First Step Act, (“Motion,” D.E.

  399), filed January 3, 2019. On January 18, 2019, the Government filed a Response

  opposing the Motion. (“First Response,” D.E. 400.) On February 26, 2019, the Court

  appointed the Federal Public Defender to represent Defendant in these proceedings. (D.E.

  401.) On March 12, 2019, Defendant, through appointed counsel, filed a Memorandum in

  support of his Motion. (“Memorandum,” D.E. 404.) The Government filed a Response to

  the Memorandum on March 18, 2019, (“Second Response,” D.E. 405), to which Defendant

  filed a Reply, on March 19, 2019, (“Reply,” D.E. 406). Upon review of the Motion,

  Memorandum, Responses, Reply, and the record, the Court finds as follows.

  I.      Background

          On March 2, 1995, Defendant was charged by Indictment with conspiracy to

  distribute a detectable amount of cocaine base—or “crack” cocaine—in violation of 21
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 2 of 28



  U.S.C. § 846 (Count 1), possession with intent to distribute a detectable amount of crack

  cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 2 (Count 2), and distribution of a

  detectable amount of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 2 (Count 3).

  (D.E. 10.) The case was originally assigned to United States District Judge William J.

  Zloch. (See id.)

        On April 10, 1995, the Government filed and served upon Defendant an Information

  pursuant to 21 U.S.C. § 851 stating that it intended to seek an enhanced statutory penalty

  under Section 841 based upon a prior state court conviction for selling cocaine.

  (“Information,” D.E. 37.)       The Information—which is titled “INFORMATION

  CHARGING PRIOR CONVICTION PURSUANT TO TITLE 21, UNITED STATES

  CODE, SECTION 851”—states in its entirety:

               The United States Attorney for the Southern District of Florida
        charges that defendant THOMAS GLOVER, indicted in the instant case with
        drug offenses arising under Title 21, United States Code, Sections 841(a)(1)
        and 846, has previously been convicted of the following felony drug offense:

               On or about November 20, 1991, in the Circuit Court, Fifteenth
               Judicial Circuit, in and for Palm Beach County, Florida,
               defendant THOMAS GLOVER was duly convicted of Sale of
               Cocaine, a felony, in violation of Florida Statute 893.13.

               A copy of the Judgment in such action is attached hereto.
        Furthermore, notice is hereby provided that the United States will rely upon
        the aforementioned prior felony drug offense convictions to seek an
        increased punishment for defendant as set forth in Title 21, United States
        Code, §841(a)(1).

  (Id.) The Government attached to the Information a copy of the state court’s Judgment,

  which is dated November 20, 1992. (Id. at 3-5.) The Information’s Certificate of Service

  indicates that Assistant U.S. Attorney John C. McMillan, Jr. mailed “a true and correct

                                              2
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 3 of 28



  copy” of the Information to both defense attorneys on April 6, 1995. (Id. at 2.) Defendant

  never filed a response to the Information.

          On April 20, 1995, the Grand Jury returned a Superseding Indictment charging

  Defendant with the same three counts contained in the original Indictment, and additionally

  charging Defendant with manufacturing crack cocaine in violation of 21 U.S.C. § 841(a)(1)

  and (2) (Count 4). (Superseding Indictment, D.E. 44).

          On March 4, 1996, the case was reassigned to the undersigned judge. (D.E. 156.)

  On February 13, 1997, trial began. (See D.E. 238.) On February 20, 1997, a jury found

  Defendant guilty of Counts 1, 2, and 3, and acquitted him of Count 4. (Jury Verdict, D.E.

  243).

          Prior to sentencing, the United States Probation Office prepared a revised

  Presentence Investigation Report (“PSR”)1 finding that Defendant’s offenses of conviction

  involved 87.98 grams of cocaine base. (PSR ¶ 10.) Based upon the 87.98 grams of cocaine

  base involved in the offenses, and the 251 grams of cocaine hydrochloride found on his co-

  defendant which was included in Defendant’s relevant conduct, Defendant had a base

  offense level of 32 under United States Sentencing Guideline (“U.S.S.G.”) § 2D1.1.2 (Id.


          1
                 The original PSR was disclosed on March 28, 1997. (See PSR at 2.) A revised
  PSR was issued on April 24, 1997. (Id.). Defendant’s sentencing hearing occurred on May 2,
  1997, and the final PSR was issued on May 9, 1997.
          2
                 In his Objections to the revised PSR, Defendant argued that the cocaine
  hydrochloride found on his co-defendant should not be included in his offense level computation,
  but acknowledged that its inclusion “does not affect the Level 32 determination” under Section
  2D1.1. (Obj., D.E. 259 at 2.) At the sentencing hearing, defense counsel again acknowledged that
  including the cocaine hydrochloride in the offense level computation “really doesn’t affect the
  level determination bottom line,” but argued that it should be excluded. (Sentencing Hr’g Tr. at
  5:9-12.) The Government agreed that including the cocaine hydrochloride “won’t make a
                                                 3
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 4 of 28



  ¶¶ 16-17.) Additionally, based on the application of the Section 851 enhancement, the

  revised PSR found that Defendant’s convictions each carried a statutory penalty of 20 years

  to life imprisonment under 21 U.S.C. § 841(b)(1)(A). (Id. ¶ 59.) The revised PSR further

  found that Defendant met the criteria for “career offender” status under U.S.S.G. § 4B1.1:

         In addition to being older than 18 years at the time of the instant offense and
         the instant offense of conviction being a controlled substance felony offense,
         the defendant also has the required two prior felony convictions as reflected
         in the Criminal History Section of this report to deem him a career criminal.
         Since the Offense Statutory Maximum for the offense of conviction is life
         imprisonment, the offense level is 37 as required pursuant to § 4B1.1.

  (Id. ¶ 23.) Finally, the revised PSR found that because Defendant is a Career Offender, his

  criminal history category was VI. (Id. ¶ 35.) Based on a total offense level of 37 and a

  criminal history category of VI, Defendant’s guideline imprisonment range was 360

  months to life imprisonment. (Id. ¶ 60.)

         Defendant filed written Objections to the revised PSR, asserting only two legal

  objections. (Obj., D.E. 259 at 1-2.) Defendant did not object to the 87.98-gram quantity

  of crack cocaine the revised PSR attributed to him; in fact, he acknowledged that he was

  responsible for 87.98 grams of crack cocaine for sentencing purposes under Section 841.

  (See id. at 6-7.)

         At the sentencing hearing, the Court asked Defendant (1) whether he had read the

  revised PSR and (2) whether he and his attorney had discussed the revised PSR.



  difference in the guidelines sentence that is applicable[,]” but argued that it should be considered
  as relevant conduct. (Id. at 6:24 -7:2.) The Court found that “the possession of the codefendant
  of the cocaine hydrochloride is properly considered as relevant conduct for this defendant in the
  computation of the amount of drugs. And I don’t think it will really change the amount. I agree
  with both counsel’s assessment of that.” (Id. at 7:9-14.)
                                                   4
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 5 of 28



  (Sentencing Hr’g Tr., D.E. 296 at 2:17-22.) Defendant answered “yes” to both questions.

  (Id.) Defense counsel then raised three objections—the two legal objections contained in

  his written Objections to the revised PSR, and one additional factual objection not raised

  in the written Objections: “There is one factual objection, your Honor, that the defendant

  brought to my attention just this week. . . . It has to do with one of the convictions which

  he maintains is not his.” (Id. at 3:2-6.) Defense counsel explained: “I had contacted Mr.

  Glover and asked him to notify me if something was wrong with the convictions.” (Id. at

  3:11-12.) Defendant then asserted that the revised PSR improperly included a prior

  conviction for robbery and battery in his criminal history and as one of three convictions

  used to determine his Career Offender status: “Mr. Glover tells me . . . he doesn’t know

  anything about this particular offense and this is not his.” (Id. at 3:16-19.) However,

  defense counsel acknowledged that Defendant had a prior conviction for a violent offense,

  and a 1992 conviction for sale of cocaine. (Id. at 17:4-9.)

         After hearing from both parties and the probation officer, the Court excluded the

  prior robbery and battery conviction from the Career Offender computation and struck it

  from the revised PSR, finding that it ultimately made no difference because Defendant still

  qualified as a Career Offender based on prior convictions for (1) aggravated battery on

  June 22, 1984, and (2) sale of cocaine on November 20, 1992, as set forth in the revised

  PSR. (Id. at 11:17 – 14:6; PSR ¶¶ 27, 34.)

                THE COURT:            . . . He would still classify as a career offender
         based on the sale of cocaine conviction paragraph 35 in 92 and the aggravated
         battery conviction in 1984, with an ’83 arrest date.

                PROBATION OFFICER: Correct, your Honor.

                                               5
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 6 of 28




                 Crime of violence and controlled substance offense.

                 MS. MARTIN [DEFENSE COUNSEL]: I would agree with what the
          Court just said, your Honor

  (Id. at 11:24 – 12:6.) Later during the sentencing hearing, defense counsel acknowledged

  that Defendant was subject to an enhanced statutory penalty of 20 years to life

  imprisonment under 21 U.S.C. §§ 841(b)(1)(A) and 851 because he was accountable for

  more than 50 grams of crack cocaine, and his criminal history included the sale of cocaine

  conviction from 1992. (Id. at 18:14-19.)

          Ultimately the Court adopted the factual findings and guideline applications as

  stated in the revised PSR (as modified at the sentencing hearing to exclude the robbery and

  battery conviction), (id. at 14:8-11), and found that Defendant qualified as a Career

  Offender, (id. at 23:9-14). The Court found that under Section 4B1.1, based on a statutory

  maximum of life imprisonment, Defendant’s offense level was 37 with a Criminal History

  Category VI, resulting in a guideline range of 360 months to life, (id. at 14:14-19). The

  Court then sentenced Defendant to 360 months’ imprisonment and 10 years of supervised

  release on each Count, to be served concurrently. (Id. at 24:20-24; see also Judgment, D.E.

  265.)

          Movant appealed, arguing solely that the Court erred by failing to instruct the jury

  on the defense of entrapment. (See Mandate, D.E. 320.) On July 3, 1998, the Eleventh

  Circuit Court of Appeals affirmed the Court’s Judgment. (Id.) Over the course of the next

  six years, Defendant filed three motions under 28 U.S.C. § 2255 to vacate, set aside, or

  correct his sentence, (D.E. 326, 328, 335), each of which were dismissed, (D.E. 327, 329,

                                               6
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 7 of 28



  337).3 Defendant later filed two motions for reduction of sentence under 18 U.S.C. §

  3582(c)(2), (D.E. 354, 389), each of which were denied, (D.E. 368, 393). The Eleventh

  Circuit Court of Appeals affirmed the Court’s denial of Defendant’s first 3582(c)(2)

  Motion, (D.E. 384); Defendant did not appeal the Court’s denial of his second 3582(c)(2)

  motion.

         On March 12, 2019, Defendant filed the instant Motion seeking a reduced sentence

  pursuant to Section 404 of the First Step Act of 2018.


         3
                 In his First 2255 Motion, Defendant argued, inter alia, that the Indictment was
  defective because it failed to allege the quantity of drugs involved in the offense, in violation of
  Apprendi v. New Jersey, 530 U.S. 466 (2000). Glover v. United States, Case No. 02-80016-Civ-
  Lenard/Sorrentino, D.E. 1 (Jan. 9, 2002). The magistrate judge issued a Report recommending
  that the Court dismiss the First 2255 Motion as time-barred and further noted that “Apprendi is
  inapplicable to cases on collateral review.” Id., D.E. 3 (Jan. 17, 2002) (citing McCoy v. United
  States, 266 F.3d 1245 (11th Cir. 2001)). On February 8, 2002, the Court adopted the Report and
  dismissed the First 2255 Motion. Id., D.E. 4 (Feb. 11, 2002). More than ten years later, on July
  27, 2012, Defendant appealed the Court’s Order. Id., D.E. 10 (July 27, 2012). The Eleventh
  Circuit dismissed the appeal for lack of jurisdiction, finding that the Notice of Appeal was
  untimely. Id., D.E. 17 (Oct. 24, 2012). The Eleventh Circuit subsequently denied Defendant’s
  motion for reconsideration. Id., D.E. 18 (Jan. 25, 2013).

          In his Second 2255 Motion, Defendant again raised the Apprendi issue. Glover v. United
  States, Case No. 02-80842-Civ-Lenard/Sorrentino, D.E. 1 (Sept. 10, 2002). The magistrate judge
  issued a Report recommending that the Court dismiss the Second 2255 Motion as an unauthorized
  second or successive 2255 motion and as time-barred. Id., D.E. 3 (Sept. 16, 2002). On October
  8, 2002, the Court adopted the Report and dismissed the Second 2255 Motion. Id., D.E. 4 (Oct. 8,
  2002). Defendant appealed the Court’s Order, id., D.E. 5 (Nov. 8, 2002), and on March 27, 2003,
  the Eleventh Circuit dismissed the appeal, finding that Defendant failed to make a substantial
  showing of the denial of a constitutional right. Id., D.E. 9 (Mar. 27, 2003).

          In his Third 2255 Motion, Defendant did not raise any specific issues. Glover v. United
  States, Case No. 04-80164-Civ-Lenard/White, D.E. 1 (Feb. 24, 2004). The magistrate judge issued
  a Report recommending that the Court dismiss the Third 2255 Motion as an unauthorized second
  or successive 2255 motion and as time-barred. Id., D.E. 3 (Mar. 5, 2004). On March 24, 2004,
  the Court adopted the Report and dismissed the Third 2255 Motion. Id., D.E. 4 (Mar. 24, 2004).
  Defendant appealed the Court’s Order, id., D.E. 7 (Nov. 22, 2004), and on January 3, 2005, the
  Eleventh Circuit dismissed the appeal for lack of jurisdiction, finding that the Notice of Appeal
  was untimely. Id., D.E. 14 (Jan. 3, 2007).
                                                   7
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 8 of 28



  II.    Applicable Law

         Under Section 404(b) of the First Step Act of 2018, the Court may “impose a

  reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect

  at the time the covered offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194.

  Under Section 404(a), a “‘covered offense’ means a violation of a Federal criminal statute,

  the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

  Act of 2010 . . . that was committed before August 3, 2010.” Id.4

         Section 2 of the Fair Sentencing Act modified the statutory penalties under 21

  U.S.C. §§ 841(b)(1)(A) & (B). Specifically, prior to the Fair Sentencing Act—and at the

  time of Defendant’s sentencing—Section 841(b)(1)(A) provided, in relevant part, that any

  person who violates Section 841(a) in a case involving 50 grams or more of cocaine base:

         shall be sentenced to a term of imprisonment which may not be less than 10
         years or more than life. . . . If any person commits such a violation after a
         prior conviction for a felony drug offense has become final, such person shall
         be sentenced to a term of imprisonment which may not be less than 20 years
         and not more than life imprisonment . . . . [A]ny sentence under this
         subparagraph shall . . . if there was such a prior conviction, impose a term of
         supervised release of at least 10 years in addition to such term of
         imprisonment.




         4
                  Under Section 404(c), “[n]o court shall entertain a motion made under this section
  to reduce a sentence if the sentence was previously imposed or previously reduced in accordance
  with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
  111–220; 124 Stat. 2372) or if a previous motion made under this section to reduce the sentence
  was, after the date of enactment of this Act, denied after a complete review of the motion on the
  merits.” Pub. L. No. 115-391; 132 Stat. 5194. The Court has not previously imposed or reduced
  Defendant’s sentence pursuant to the amendments contained in Sections 2 and 3 of the Fair
  Sentencing Act, and Defendant has not previously made a motion to reduce his sentence under the
  First Step Act.
                                                  8
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 9 of 28



  21 U.S.C. § 841(b)(1)(A)(iii) (1997) (emphasis added). The Fair Sentencing Act increased

  the threshold amount of cocaine base to trigger the 10-year mandatory minimum sentence

  in Section 841(b)(1)(A)(iii) from 50 grams to 280 grams. See United States v. Gomes, 621

  F.3d 1343, 1346 (11th Cir. 2010), abrogated on other grounds by Dorsey v. United States,

  567 U.S. 260, 280-81 (2012).

        Similarly, prior to the Fair Sentencing Act—and at the time of Defendant’s

  sentencing—Section 841(b)(1)(B) provided, in relevant part, that any person who violates

  Section 841(a) in a case involving 5 grams or more of cocaine base:

        shall be sentenced to a term of imprisonment which may not be less than 5
        years and not more than 40 years . . . . If any person commits such a violation
        after a prior conviction for a felony drug offense has become final, such
        person shall be sentenced to a term of imprisonment which may not be less
        than 10 years and not more than life imprisonment . . . . [A]ny sentence
        imposed under this subparagraph shall . . . if there was such a prior
        conviction, include a term of supervised release of at least 8 years in addition
        to such term of imprisonment.

  21 U.S.C. § 841(b)(1)(B)(iii) (1997) (emphasis added). The Fair Sentencing Act increased

  the threshold amount of cocaine base to trigger the 5-year mandatory minimum sentence

  in Section 841(b)(1)(B)(iii) from 5 grams to 28 grams. See Gomes, 621 F.3d at 1346.

  Notwithstanding the changes to the mandatory minimums, with a prior conviction for a

  felony drug offense that has become final, the statutory maximum for both Sections

  841(b)(1)(A) and (B) remained at life imprisonment.

        The procedural requirements for invoking the enhanced penalties in Sections

  841(b)(1)(A) and (B)—underlined in the block quotations above—are set forth in 21

  U.S.C. § 851, which provides, in relevant part:


                                               9
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 10 of 28



          No person who stands convicted of an offense under this part shall be
          sentenced to increased punishment by reason of one or more prior
          convictions, unless before trial, or before entry of a plea of guilty, the United
          States attorney files an information with the court (and serves a copy of such
          information on the person or counsel for the person) stating in writing the
          previous convictions to be relied upon. . . . Clerical mistakes in the
          information may be amended at any time prior to the pronouncement of
          sentence.

   21 U.S.C. § 851(a)(1).

          If the United States attorney files an information under this section, the court
          shall after conviction but before pronouncement of sentence inquire of the
          person with respect to whom the information was filed whether he affirms or
          denies that he has been previously convicted as alleged in the information,
          and shall inform him that any challenge to a prior conviction which is not
          made before sentence is imposed may not thereafter be raised to attack the
          sentence.

   21 U.S.C. § 851(b).

          If the person files no response to the information, or if the court determines,
          after hearing, that the person is subject to increased punishment by reason of
          prior convictions, the court shall proceed to impose sentence upon him as
          provided by this part.

   21 U.S.C. § 851(d)(1).

   III.   Arguments

          Defendant argues that his convictions are “covered offenses” under the First Step

   Act. (Memo. at 6.) He argues that he is entitled to a full resentencing hearing during which

   the Court must apply “current, applicable law,” (Memo. at 9), or “the law in effect at least

   when the Fair Sentencing Act was enacted, which includes” Apprendi v. New Jersey, 530

   U.S. 466 (2000), (Reply at 6). In this regard, he asserts that because the Superseding

   Indictment only charges him with a “detectable amount” of crack cocaine he should be

   resentenced under 21 U.S.C. § 841(b)(1)(C). (Memo. at 9.) He argues that under Section

                                                 10
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 11 of 28



   841(b)(1)(C) his maximum statutory penalty with the Section 851 enhancement is 30 years’

   imprisonment; under U.S.S.G. § 4B1.1, a 30-year maximum corresponds to an offense

   level of 34; based on a total offense level of 34 and a Criminal History Category VI, his

   new guidelines range is 262 to 327 months’ imprisonment; and because Defendant has

   been in custody since February 17, 1995, a sentence at the low end of this range would

   make him eligible for immediate release. (Id.)

          The Government argues that retroactive application of the Fair Sentencing Act of

   2010 has no impact on Defendant’s sentence. (First Resp. at 3.) It argues that because

   Defendant did not object to the 87.98-gram quantity of crack cocaine attributed to the

   offenses, he would now be sentenced under Section 841(b)(1)(B); applying the Section 851

   enhancement, Defendant’s statutory range of imprisonment under Section 841(b)(1)(B) is

   10 years to life imprisonment; because the statutory maximum would remain at life

   imprisonment under retroactive application of the Fair Sentencing Act, there would be no

   change to his offense level under the Career Offender guideline, U.S.S.G. § 4B1.1, and his

   guideline range would remain 360 months to life imprisonment. (Id.; see also Second Resp.

   at 1-3.) The Government further argues that the Court lacks jurisdiction to sentence

   Defendant under Section 841(b)(1)(C). (Second Resp. at 3-4.) Finally, it argues that

   Apprendi does not apply to these proceedings, (id. at 4-5), and even if it could apply in this

   case, the Court should exercise its discretion under the First Step Act to deny Defendant’s

   Motion to Reduce Sentence, (id. at 5-6).




                                                11
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 12 of 28



   IV.    Discussion

          “No one, not criminal defendants, not the judicial system, not society as a whole is

   benefited by a judgment providing a man shall tentatively go to jail today, but tomorrow

   and every day thereafter his continued incarceration shall be subject to fresh litigation on

   issues already resolved.” Mackey v. United States, 401 U.S. 667, 691, 91 S. Ct. 1171, 1179

   (1971) (Harlan, J., concurring in judgments in part and dissenting in part). “‘[A] judgment

   of conviction that includes [a sentence of imprisonment] constitutes a final judgment” and

   may not be modified by a district court except in limited circumstances.” Dillon v. United

   States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)5); see also United States v.

   Armstrong, 347 F.3d 905, 909 (11th Cir. 2003) (“Congress has allowed for limited

   exceptions to the rule of finality . . . .”). Specifically, a federal “court may not modify a

   term of imprisonment once it has been imposed except” in the three circumstances defined

   by Congress in 18 U.S.C. § 3582(c).6 See United States v. Maiello, 805 F.3d 992, 999




          5
                  Section 3582(b) provides: “Notwithstanding the fact that a sentence to
   imprisonment can subsequently be--(1) modified pursuant to the provisions of subsection (c); (2)
   corrected pursuant to the provisions of rule 35 of the Federal Rules of Criminal Procedure and
   section 3742; or (3) appealed and modified, if outside the guideline range, pursuant to the
   provisions of section 3742; a judgment of conviction that includes such a sentence constitutes a
   final judgment for all other purposes.”
          6
                 The three circumstances in which a court may modify a sentence of imprisonment
   are:

          (1) where the Bureau of Prisons has filed a motion and either extraordinary and
          compelling reasons warrant a reduction or the defendant is at least 70 years old and
          meets certain other requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) where another
          statute or Federal Rule of Criminal Procedure 35 expressly permits a sentence
          modification, see id. § 3582(c)(1)(B); or (3) where a defendant has been sentenced
          to a term of imprisonment based on a sentencing range that was subsequently
                                                  12
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 13 of 28



   (11th Cir. 2015) (“[A] court may only modify a sentence (once it is final) when limited

   exceptions apply. 18 U.S.C. § 3582(c). That is, courts only have the authority to reduce a

   sentence which is part of a final judgment because Congress placed that authority in the

   hands of the judiciary in the first place.”); United States v. Phillips, 597 F.3d 1190, 1194-

   95 (11th Cir. 2010) (“The authority of a district court to modify an imprisonment sentence

   is narrowly limited by statute.”).

          Relevant here, Section 3582(c)(1)(B) authorizes a court to “modify an imposed term

   of imprisonment to the extent otherwise expressly permitted by statute . . . .” (Emphasis

   added.) In this regard, Section 404(b) of the First Step Act of 2018 expressly permits the

   Court to “impose a reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of

   2010 . . . were in effect at the time the covered offense was committed.” Pub. L. No. 115-

   391, 132 Stat. 5194.

          Here, the Court finds that Defendant’s convictions for Counts 1, 2, and 3 are

   “covered offenses” for purposes of the First Step Act because: (1) each offense was

   committed on February 17, 1995, (see Superseding Indictment, D.E. 44 at 1-2), which is

   prior to August 3, 2010; and (2) the statutory penalty for each conviction is contained in

   21 U.S.C. § 841(b)(1)(A), which was modified by Section 2 of the Fair Sentencing Act of

   2010. Pub. L. No. 111-220, 124 Stat. 2372.




          lowered by the Commission and certain other requirements are met, see id. §
          3582(c)(2).”

   United States v. Phillips, 597 F.3d 1190, 1195 (11th Cir. 2010.
                                                  13
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 14 of 28



          Defendant argues that because his convictions are “covered offenses,” he is entitled

   to a full resentencing hearing during which the Court must apply Apprendi v. New Jersey,

   530 U.S. 466 (2000).7 (Id. at 8-10; Reply at 6.) He argues that because the Superseding

   Indictment only charges him with a “detectable amount” of crack cocaine—rather than a

   definite amount sufficient to trigger the statutory minimums in Section 841(b)(1)(A) or

   (B)—he should be resentenced under Section 841(b)(1)(C). (Memo. at 9.)

          The Court first finds that Defendant is not entitled to the application of the rule

   announced in Apprendi because the Court lacks jurisdiction to consider a constitutional

   challenge to a sentence in a Section 3582(c) proceeding. United States v. Bravo, 203 F.3d

   778, 782 (11th Cir. 2000); United States v. Cole, 417 F. App’x 922, 923 (11th Cir. 2011).

   In Bravo, the defendant moved for a reduction of sentence under Section 3582(c)(2) based

   upon modifications to the Sentencing Guidelines. 203 F.3d at 779. The defendant also

   raised an Eighth Amendment claim which the district court declined to consider. Id. at



          7
                   At the time of Defendant’s conviction, the controlling law clearly held “that the
   weight or quantity of a controlled substance is not an element of the offense that must be included
   in a § 841(a)(1) indictment.” United States v. Perez, 960 F.2d 1569, 1574 (11th Cir. 1992) (citing
   United States v. Williams, 876 F.2d 1521, 1524-25 (11th Cir. 1989)). “Because the quantity of
   controlled substance triggering the enhanced penalties provided in § 841(b) is relevant only at
   sentencing, there is no reason that the quantity involved must necessarily appear in the indictment
   if the defendant is otherwise on adequate notice that enhanced penalties are available.” Id. The
   law changed with Apprendi, in which the Supreme Court held that “[o]ther than the fact of a prior
   conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
   maximum must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490.
   The Apprendi Court endorsed the rule set forth in the concurring opinions in Jones v. United States,
   526 U.S. 227, 252-53 (1999) that “‘[i]t is unconstitutional for a legislature to remove from the jury
   the assessment of facts that increase the prescribed range of penalties to which a criminal defendant
   is exposed. It is equally clear that such facts must be established by proof beyond a reasonable
   doubt.’” Id. (quoting Jones, 526 U.S. at 252-53 (Stevens, J., concurring), and citing id. at 253
   (Scalia, J., concurring)).
                                                    14
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 15 of 28



   782. The Eleventh Circuit held that the district court properly declined to consider the

   Eighth Amendment claim because “Section 3582(c), under which this sentencing hearing

   was held, does not grant to the court jurisdiction to consider extraneous resentencing issues

   such as this one.” Id. Instead, extraneous constitutional claims must be asserted under 28

   U.S.C. § 2255. Id.

          Similarly, in Cole, the defendant moved for a sentence reduction pursuant to Section

   3582(c)(2) based upon modifications to the Sentencing Guidelines applicable to crack

   cocaine offenses under 21 U.S.C. § 841(b)(1)(A). 417 F. App’x at 922. The district court

   denied the motion and the defendant appealed. Id. On appeal, the defendant argued (for

   the first time) that the statutory minimum penalty contained in Section 841(b)(1)(A)

   violated Due Process and Equal Protection. Id. at 923. The Eleventh Circuit rejected the

   argument, stating:

          A § 3582(c) motion for a reduction in sentence is not the proper vehicle to
          raise a constitutional challenge to a sentence. United States v. Bravo, 203
          F.3d 778, 781 (11th Cir. 2000). In a § 3582(c) proceeding, “all original
          sentencing determinations remain unchanged with the sole exception of the
          guideline range that has been amended since the original sentencing.” Id. In
          fact, a defendant is not entitled to a full resentencing during a § 3582(c)
          proceeding, and any sentencing reduction arising from a § 3582(c) motion
          must be “consistent with applicable policy statements issued by the
          Sentencing Commission.” 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(3).
          Thus, constitutional challenges are “extraneous” sentencing issues, and if
          Cole wishes to challenge the constitutionality of his sentence, the proper
          method is in collateral attack under 28 U.S.C. § 2255. Bravo, 203 F.3d at
          781–82.

          Moreover, had Cole raised his argument before the district court, the court
          would have lacked jurisdiction to consider it. See id. at 782 (explaining that
          an Eighth Amendment challenge to the defendant’s sentence, raised in a §
          3582(c) motion, was an “extraneous” resentencing issue outside the district
          court’s jurisdiction).

                                                15
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 16 of 28




   Id. (emphasis added). The Defendant, here, has not established why a different rule

   permitting defendants to raise extraneous constitutional issues would apply in proceedings

   under Section 3582(c)(1)(B),8 which limits the modification of an imposed term of

   imprisonment to “the extent otherwise expressly permitted by statute . . . .” Section 404(b)

   of the First Step Act of 2018 expressly permits the Court to “impose a reduced sentence as

   if sections 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

   covered offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194. Section 2 of the

   Fair Sentencing Act expressly increased the amount of crack cocaine necessary to invoke

   the mandatory minimum sentences and the statutory maximum sentences under Section

   841(b); Section 3 eliminated the mandatory minimum sentence for simple possession of

   crack cocaine. Pub. L. No. 111–220; 124 Stat. 2372. Nothing in Section 404(b) of the

          8
                   In fact, applying Apprendi in Section 3582(c)(1)(B) proceedings but not applying
   it in Section 3582(c)(2) proceedings may violate the Equal Protection Clause.

          The Equal Protection Clause of the Fourteenth Amendment provides that no State
          shall “deny to any person within its jurisdiction the equal protection of the laws.”
          The Clause announces a fundamental principle: the State must govern impartially.
          General rules that apply evenhandedly to all persons within the jurisdiction
          unquestionably comply with this principle. Only when a governmental unit adopts
          a rule that has a special impact on less than all the persons subject to its jurisdiction
          does the question whether this principle is violated arise.

   N.Y. City Transit Auth. v. Beazer, 440 U.S. 568, 587-88 (1979) (emphasis added). Because there
   is no rational basis for distinguishing between prisoners seeking sentence reductions “permitted
   by statute[,]” 18 U.S.C. § 3582(c)(1)(B), and prisoners seeking sentence reductions based on
   changes to the Sentencing Guidelines, 18 U.S.C. § 3582(c)(2), applying Apprendi retroactively to
   one set of prisoners but not the other would appear to violate equal protection. See Rublee v.
   Fleming, 160 F.3d 213, 217 (5th Cir. 1998) (holding that an equal protection challenge to the
   Bureau of Prisons’ classification of prisoners is subject to rational basis review because the
   classification “implicated neither a fundamental right nor a suspect class”). However, because the
   Parties have not raised or briefed this issue, and because it is immaterial to the Court’s disposition,
   the Court does not purport to make any findings on this issue.
                                                     16
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 17 of 28



   First Step Act or Sections 2 or 3 of the Fair Sentencing Act permit a defendant to raise

   extraneous constitutional issues.

          Indeed, although the Eleventh Circuit has apparently not ruled on the application of

   Apprendi under Section 3582(c)(1)(B), it has squarely held, albeit in an unpublished

   opinion, that a defendant who is entitled to a sentence reduction under Section 3582(c)(2)

   is not entitled to be resentenced in accordance with Apprendi. United States v. Cherry, 326

   F. App’x 523, 527 (11th Cir. 2009) (“Apprendi is not retroactively applicable. A §

   3582(c)(2) motion to reduce a sentence does not provide the basis for de novo resentencing.

   A district court should leave intact its previous factual decisions from the sentencing

   hearing when deciding whether to reduce a defendant’s sentence.”) (internal citations

   omitted); see also United States v. Lafayette, 585 F.3d 435, 436 (D.C. Cir. 2009) (“Because

   section 3582(c)(2) permits courts to consider only the consequences of Guidelines changes

   and does not reopen other elements of a sentence, we deny appellant’s Apprendi and

   Booker claims.”); United States v. McBride, 283 F.3d 612, 615 (3d Cir. 2002) (holding

   that Apprendi does not afford relief when a modification of sentence is sought under

   Section 3582(c)(2)).

          Regardless, because district courts lack jurisdiction to consider a constitutional

   challenge to a sentence in a Section 3582(c) proceeding, the Court finds that Defendant is

   not entitled to the application of the rule in Apprendi.

          Nor is Defendant entitled to a full, de novo resentencing. To determine whether

   Defendant is entitled to a full resentencing, the Court begins, as it must, with the statutory

   language. See CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1222 (11th Cir.

                                                17
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 18 of 28



   2001) (citing Harris v. Garner, 216 F.3d 970, 972 (11th Cir. 2000)). The Court must

   construe a criminal statute narrowly and according to its plain meaning, and where “the

   language Congress chose to express its intent is clear and unambiguous, that is as far as we

   go to ascertain its intent because we must presume that Congress said what it meant and

   meant what it said.” United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en

   banc). Here, Section 3582(c)(1)(B) authorizes a court to “modify an imposed term of

   imprisonment to the extent otherwise expressly permitted by statute . . . .” (Emphasis

   added.) In turn, pursuant to Section 404(b) of the First Step Act of 2018, the Court “may

   impose a reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of 2010 . . . were

   in effect at the time the covered offense was committed.” Pub. L. No. 115-391, 132 Stat.

   5194 (emphasis added). As stated previously, Section 2 of the Fair Sentencing Act

   expressly increased the amount of crack cocaine necessary to invoke the mandatory

   minimum sentences and the statutory maximum sentences under Section 841(b); Section 3

   eliminated the mandatory minimum sentence for simple possession of crack cocaine.

   Nothing in the plain language of either section states, or even suggests, that the Court

   conduct a full resentencing “applying current, applicable law,” or the law in effect when

   the Fair Sentencing Act took effect, as Defendant requests this Court to do. (Memo. at 9;

   Reply at 6.)

          Although the Eleventh Circuit has apparently not addressed whether a defendant

   seeking a sentence reduction pursuant to Section 3582(c)(1)(B) is entitled to a full

   resentencing, it has repeatedly held that a defendant seeking a sentence reduction under

   Section 3582(c)(2) based upon an amendment to the Sentencing Guidelines is not entitled

                                                18
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 19 of 28



   to a full resentencing. Bravo, 203 F.3d at 781-82 (“A district court’s discretion has . . .

   clearly been cabined in the context of a Section 3582(c) sentencing reconsideration. . . .

   This Circuit has been very clear in holding that a sentencing adjustment undertaken

   pursuant to Section 3582(c)(2) does not constitute a de novo resentencing.”) (citing United

   States v. Cothran, 106 F.3d 1560, 1562 (11th Cir. 1997)); see also Dillon, 560 U.S at 831

   (observing that Section 3582(c)(2) “does not authorize a resentencing. Instead, it permits

   a sentence reduction within the narrow bounds established by the [Sentencing]

   Commission”); United States v. Jackson, 613 F.3d 1305, 1308-09 (11th Cir. 2010) (same);

   Cole, 417 F. App’x at 923 (“[A] defendant is not entitled to a full resentencing during a §

   3582(c) proceeding”); United States v. Ramirez-Castillo, 335 F. App’x 888, 889 (11th Cir.

   2009) (stating that a Section 3582(c) proceeding does “not constitute a full resentencing of

   the defendant”) (quotation marks and citation omitted); United States v. Moreno, 421 F.3d

   1217, 1220 (11th Cir. 2005). Rather, in a 3582(c)(2) proceeding “all original sentencing

   determinations remain unchanged with the sole exception of the guideline range that has

   been amended since the original sentencing.” Bravo, 203 F.3d at 781 (citing United States

   v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998); see also Cole, 417 F. App’x at 923; Cothran,

   106 F.3d at 1562 (“We think it implicit in this directive that the district court is to leave all

   of its previous factual decisions intact . . . .”) (emphasis omitted); Moreno, 421 F.3d at

   1220.

           The understanding of Section 3582(c)(1)(B) as a narrow exception to the rule of

   finality that does not allow for a full de novo resentencing finds further support in the

   Federal Rules of Criminal Procedure. Specifically, Rule 43 requires that a defendant be

                                                  19
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 20 of 28



   present at “sentencing,” Fed. R. Crim. P. 43(a)(3), but does not require that a defendant be

   present if “[t]he proceeding involves the correction or reduction of sentence under Rule 35

   or 18 U.S.C. § 3582(c)[,]” Fed. R. Crim. P. 43(b)(4). Like Section 3582(c), Rule 35

   authorizes a court to correct or reduce a sentence in a limited set of circumstances: first, it

   authorizes a court to “correct a sentence that resulted from arithmetical, technical, or other

   clear error” within 14 days after sentencing, Fed. R. Crim. P. 35(a); and second, it

   authorizes a court to reduce a sentence for substantial assistance upon the government’s

   motion, Fed. R. Crim. P. 35(b). The fact that Rule 43(a)(3) requires the defendant’s

   presence for sentencing while under Rule 43(b)(4) the defendant’s presence is not required

   for Section 3582(c) and Rule 35 proceedings is based on the distinction that 3582(c) and

   Rule 35 proceedings are narrow in scope and are not full, de novo resentencing

   proceedings. See Dillon, 560 U.S. at 827-28 (finding the fact that Rule 43 distinguishes

   Section 3582(c) and Rule 35 from all other sentencing proceedings supports the

   understanding that Section 3582(c)(2) is “a narrow exception to the rule of finality” during

   which the Sixth Amendment interests identified in United States v. Booker, 543 U.S. 220

   (2005) do not apply).

          Given (1) the plain language of Section 3582(c)(1)(B), which limits the Court’s

   authority to “modify[ing] an imposed term of imprisonment to the extent otherwise

   expressly permitted by statute . . .”; (2) the plain language of Section 404(b) of the First

   Step Act, which limits the Court’s authority to “impos[ing] a reduced sentence . . . [,]” Pub.

   L. No. 115-391, 132 Stat. 5194; (3) the Eleventh Circuit’s jurisprudence holding that a

   defendant is not entitled to a full resentencing in the analogous context of a Section

                                                 20
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 21 of 28



   3582(c)(2) proceeding; and (4) the fact that Federal Rule of Criminal Procedure 43 sets

   Section 3582(c) and Rule 35 proceedings apart from other sentencing proceedings, the

   Court finds that Defendant is not entitled to a full resentencing. Instead, “all original

   sentencing determinations remain unchanged[.]” Bravo, 203 F.3d at 781.

          At Defendant’s sentencing, the Court made three determinations relevant to the

   3582(c) inquiry that remain unchanged. First, the Court determined (without objection)

   that Defendant was accountable for 87.98 grams of cocaine base. The revised PSR

   attributed 87.98 grams of cocaine base to Defendant’s offenses, (see PSR ¶ 10), and

   Defendant acknowledged in his written Objections that he was accountable for 87.98 grams

   of cocaine base for sentencing purposes, (see Obj., D.E. 259 at 6-7). Defense counsel also

   acknowledged at the sentencing hearing that Defendant was accountable for more than 50

   grams of crack cocaine for sentencing purposes. (Id. at 18:14-19.) The Court adopted the

   facts as stated in the revised PSR, (id. at 14:8-11), thereby determining that Defendant was

   accountable for 87.98 grams of cocaine base. That determination remains intact. See

   United States v. DeGlace, 501 F. App’x 949, 951 (11th Cir. 2012) (“Section 3582(c)(2)

   proceedings are not a de novo resentencing, and the district court may not revisit the drug

   quantity determined at sentencing during a § 3582(c)(2) proceeding.”) (citations omitted);

   United States v. Dickerson, 327 F. App’x 834, 836 (11th Cir. 2009) (finding that the

   amount of crack attributed to a defendant at sentencing cannot be revisited in a Section

   3582(c)(2) proceeding).

          Second, the Court determined (without objection) that Defendant was a Career

   Offender under U.S.S.G. § 4B1.1. The revised PSR found that “in addition to being older

                                               21
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 22 of 28



   than 18 years at the time of the instant offense and the instant offense of conviction being

   a controlled substance felony offense, the defendant also has the required two prior felony

   convictions as reflected in the Criminal History Section of this report to deem him a career

   offender.” (See PSR ¶ 23.) The Criminal History Section of the revised PSR identifies a

   June 22, 1984 conviction for aggravated battery, (id. ¶ 27), and a November 20, 1992

   conviction for sale of cocaine, (id. ¶ 34). Defendant did not object to either of these

   convictions being included in his Career Offender determination. In fact, in his written

   Objections he essentially conceded that he is a Career Offender, but argued that he should

   not be sentenced as one. (D.E. 259 at 3 (“While it would appear that Defendant Glover’s

   prior criminal history meets the criteria for a career offender pursuant to the provisions of

   Section 4B1.1, sentencing the Defendant as a career offender over-represents his criminal

   history.”).) At the sentencing hearing, defense counsel fully acknowledged that Defendant

   qualified as a Career Offender: “[W]ith regard to the career offender status. Basically we

   can’t argue with what the Court just said, that a person becomes a career offender if they

   have one prior drug offense and they have one prior violent crime. Looking at Mr. Glover’s

   offenses that’s exactly what he has.” (Sentencing Hr’g Tr. at 16:23 – 17:3.) When

   announcing Defendant’s sentence, the Court found that Defendant “falls squarely within

   the basis of a career offender . . . .” That determination remains intact. See United States

   v. Harris, No. 2:04–CR–104–FtM–33DNF, 2012 WL 1901507, at *2 (M.D. Fla. May 25,

   2012) (“To the extent that a defendant may seek to challenge his career offender status,

   this Court lacks authority to revisit that determination in a § 3582(c)(2) proceeding.”)

   (citing Dillon, 560 U.S. at 831).

                                                22
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 23 of 28



          Third, in adopting the revised PSR, the Court determined that Defendant was subject

   to an enhanced penalty under Section 841(b)(1)(A) because (1) he had a prior felony drug

   conviction and (2) the Government complied with the procedural requirements outlined in

   21 U.S.C. § 851(a)(1), which provides:

          No person who stands convicted of an offense under this part shall be
          sentenced to increased punishment by reason of one or more prior
          convictions, unless before trial, or before entry of a plea of guilty, the United
          States attorney files an information with the court (and serves a copy of such
          information on the person or counsel for the person) stating in writing the
          previous convictions to be relied upon. . . . Clerical mistakes in the
          information may be amended at any time prior to the pronouncement of
          sentence.

   Here, on April 1, 1995—almost two years before trial began—the Government filed an

   Information with the Court and served a copy on defense counsel stating that it was seeking

   an enhanced statutory penalty based upon a “November 20, 1991” Florida state court

   conviction for sale of cocaine. (D.E. 37.) The Government attached to the Information a

   copy of the state court’s Judgment which is dated “November 20, 1992.” (Id. at 3-5.) The

   Government never amended the Information to correct the year of the conviction.

          Thus, the question becomes whether the Court was authorized to rely upon the

   Government’s 851(a) Information that incorrectly identified the year of the prior

   conviction. The Eleventh Circuit squarely addressed this issue in Perez v. United States,

   249 F.3d 1261, 1266-67 (11th Cir. 2001). In that case, the defendant was charged with

   violating 21 U.S.C. §§ 846 and 841(a)(1). Id. at 1263. Prior to trial, the Government filed

   with the district court, and served upon Perez’s counsel, a Section 851(a) information

   stating its intention to seek an enhanced statutory penalty based on a February 18, 1992


                                                 23
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 24 of 28



   state court conviction for sale of cocaine (the “Original Information”). Id. at 1263, 1266.

   However, the conviction was actually entered on February 18, 1991. Id. On April 18,

   1994, the Government served defense counsel with an amended information that included

   the correct year of the defendant’s prior conviction (“Amended Information”), id., but did

   not file it with the Court until December 23, 1994, id. at 1264. On April 25, 1994, the

   defendant pleaded guilty to both counts of his indictment. Id. at 1263. According to the

   Eleventh Circuit, it was “clear from the district court’s plea colloquy . . . that Perez

   understood exactly the prior drug conviction to which both the Original and the Amended

   Information referred.” Id. The defendant’s sentencing hearing occurred on July 12, 1994.

   Id. at 1264.

          Perez filed a motion to vacate his judgment under 28 U.S.C. § 2255, arguing that

   the district court had no jurisdiction to sentence him to an enhanced penalty because the

   Government failed to comply with the notice requirements in Section 851(a). Id. at 1263.

   The Eleventh Circuit discussed case law from other federal appellate courts finding that

   “an information complies with the requirements of § 851(a)(1) even if it contains an error

   in its contents, provided that the information serves to signal unambiguously the

   government’s intent to seek an enhancement based on a particular prior conviction.” Id. at

   1265 (citing United States v. Hamilton, 208 F.3d 1165 (9th Cir. 2000); United States v.

   Steen, 55 F.3d 1022 (5th Cir. 1995); United States v. Gonzalez-Lerma, 14 F.3d 1479 (10th

   Cir. 1994)). These cases “distinguished between the strict filing and service requirements

   in § 851(a)(1) and the precise details required to be present in an information.” Id. at 1265-



                                                24
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 25 of 28



   66. The Eleventh Circuit agreed with these decisions and found that the district court had

   jurisdiction to enhance the defendant’s sentence. Id. at 1266.

          [W]e find that the government’s Original Information satisfied the
          requirements of § 851(a)(1). As § 851(a)(1) requires, the Original
          Information was timely filed with the court and served upon Perez’s counsel
          before the entry of Perez’s guilty plea. Also as required by § 851(a)(1), the
          Original Information stated in writing the previous cocaine conviction in
          Florida relied upon by the government in seeking a sentencing enhancement
          and contained the correct date of the conviction except for the last digit of
          the year. Despite the incorrect last digit in the year of the prior conviction,
          the Original Information unambiguously signaled the government’s intent to
          rely upon a specific prior cocaine conviction in Florida to enhance Perez’s
          sentence. Perez does not allege any confusion as to which conviction the
          government referred in the Original Information. The Original Information
          therefore complied with the due process requirements discussed in the cases
          above. For all of these reasons, we conclude that the government’s Original
          Information satisfied the requirements of § 851(a)(1).

   Id. at 1266-67.9

          Here, too, the Government’s Information satisfied the requirements of Section

   851(a)(1), as it was timely filed with the Court, was served upon defense counsel almost

   two years before trial, and clearly signaled the Government’s intent to rely upon the prior

   Florida state conviction for sale of cocaine to enhance the Defendant’s sentence. (D.E.

   37.) Additionally, the Information stated in writing the previous state court cocaine

   conviction the Government was relying upon to request a sentence enhancement. (See id.)

   “Despite the incorrect last digit in the year of the prior conviction, the [] Information

   unambiguously signaled the government’s intent to rely upon a specific prior cocaine


          9
                  The Eleventh Circuit alternatively found that the Original Information’s mistake as
   to the year of the prior conviction was a clerical mistake, and that the Amended Information
   complied with Section 851(a)(1)’s requirements for the amendment of clerical mistakes. Id. at
   1267.
                                                  25
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 26 of 28



   conviction in Florida to enhance [Defendant’s] sentence.” Perez, 249 F.3d at 1267. In

   fact, the Government attached to the Information a copy of the state court’s November 20,

   1992 Judgment. (D.E. 37 at 3-5.) Defendant never responded to the Information, never

   argued that the Information was insufficient, never contested the felony drug offense, and

   never “alleged any confusion as to which conviction the government referred in the []

   Information.” Perez, 249 F.3d at 1267. Therefore, the Court finds that the Government

   satisfied the procedural requirements of Section 851. Id. As such, the Court’s prior

   determination that Defendant was subject to an enhanced penalty under Section

   841(b)(1)(A) remains intact.10 See United States v. Robinson, 416 F. App’x 871, 874 (11th

   Cir. 2011) (finding that the defendant’s request to “revisit” whether the government



          10
                   Pursuant to Section 851(b), prior to pronouncing Defendant’s sentence, the Court
   was required to ask Defendant “whether he affirms or denies that he has been previously convicted
   as alleged in the information, and . . . inform him that any challenge to a prior conviction which is
   not made before sentence is imposed may not thereafter be raised to attack the sentence.” 21
   U.S.C. § 851(b). Although the Court failed to comply with this provision, the Eleventh Circuit
   has found that a district court’s failure to comply with Section 851(b) constitutes harmless error
   where Section 851(a) “is fully complied with and a defendant is timely apprised of the underlying
   convictions to be considered to enhance his sentence.” United States v. James, 642 F.3d 1333,
   1341 (11th Cir. 2011); see also United States v. Abreu-Jimenez, 535 F. App’x 860, 868-69 (2013).
   As previously discussed, the Government fully complied with Section 851(a), and Defendant both
   explicitly and implicitly acknowledged his 1992 conviction for sale of cocaine at sentencing.
   During the sentencing hearing, defense counsel explicitly stated: “In 1992, he was convicted of
   the sale of cocaine . . . .” (Sentencing Hr’g Tr. at 17:7-9.) Defendant also implicitly admitted that
   the 1992 sale of cocaine conviction was his by failing to object to that conviction’s inclusion in
   the revised PSR. (See PSR ¶ 34.) At the sentencing hearing, the Court asked Defendant (1)
   whether he had read the revised PSR and (2) whether he and his attorney had discussed the revised
   PSR. (Sentencing Hr’g Tr., D.E. 296 at 2:17-22.) Defendant answered “yes” to both questions.
   (Id.) Then, defense counsel explained that Defendant had one factual objection to the revised PSR:
   “I had contacted Mr. Glover and asked him to notify me if something was wrong with the
   convictions.” (Id. at 3:11-12.) Defendant asserted that “he doesn’t know anything about” the
   robbery and battery conviction the revised PSR used in his Career Offender calculation, (id. at 3:8-
   19); however he agreed that the 1992 sale of cocaine conviction was his, (id. at 17:7-9), and
   acknowledged his status as a career offender under 4B1.1, (id. at 11:24 – 12:6).
                                                    26
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 27 of 28



   complied with Section 851(a)’s notice requirements did not did “not fall within any of the

   categories of authorized § 3582(c) motions”).

          The Court finds that because Defendant remains accountable for 87.98 grams of

   crack cocaine, remains a Career Offender, and remains subject to a Section 851

   enhancement, he is not entitled to a sentence reduction under Section 3582(c)(1)(B).

   Applying Section 2 of the Fair Sentencing Act retroactively, Defendant’s convictions

   would now fall under Section 841(b)(1)(B) because he is accountable for 28 grams or more

   of crack cocaine but less than 280 grams. Based upon the Section 851 enhancement, the

   statutory range of imprisonment under Section 841(b)(1)(B) is 10 years to life. Because

   the maximum statutory term of imprisonment remains life imprisonment, as a Career

   Offender the Defendant’s offense level is still 37, his criminal history remains at Criminal

   History Category VI, resulting in the same guideline range of 360 months to life

   imprisonment.       See U.S.S.G. § 4B1.1.   Consequently, reduction of the Defendant’s

   sentence is not authorized under Section 3582(c)(1)(B), the First Step Act of 2018, and the

   Fair Sentencing Act of 2010. See United States v. Moore, 541 F.3d 1323, 1330 (11th Cir.

   2008) (holding that reduction of sentence under Section 3582(c)(2) was not authorized

   because the retroactively applicable guideline amendment did not affect the defendants’

   status as a career offender under Section 4B1.1, and therefore did not lower the applicable

   guideline range).




                                               27
Case 9:95-cr-08021-JAL Document 411 Entered on FLSD Docket 05/01/2019 Page 28 of 28



   III.   Conclusion

          Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion to

   Reduce Sentence Pursuant to Section 404 of the First Step Act (D.E. 399) is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida this 1st day of May, 2019.


                                         ____________________________________
                                         JOAN A. LENARD
                                         UNITED STATES DISTRICT JUDGE




                                           28
